STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 2nd day of
July, 2007 by and among BEDMINSTER NATIONAL CORP. , a Nevada corporation
(“Buyer”), METROPOLITAN COMPUTING CORPORATION, a New Jersey corporation (the
“Corporation”) and MICHAEL LEVIN, an adult individual (“Michael”or “Seller”),
being the owner of record of all of the issued and outstanding capital stock of
the Corporation
 
BACKGROUND
 
WHEREAS, the Corporation is engaged in the production and sale
of  instrumentation, data acquisition systems, high-speed production tablet
press replication and tablet press control systems for the pharmaceutical
industry (the “Business”);
 
WHEREAS, Seller own all of the issued and outstanding capital stock of the
Corporation, consisting of 100 shares of common stock, no par value (the
“Stock”); and
 
WHEREAS, Buyer has had the opportunity to conduct due diligence on the
Corporation, and Seller has had the opportunity to conduct due diligence on the
Buyer; and
 
WHEREAS, Seller desire to sell, and Buyer desires to purchase, 80 shares  of the
Stock (the “Acquisition Shares”) on the following terms and conditions.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, and intending to be
legally bound, the parties agree as follows:
 
1.  DEFINITIONS
 
1.1  Certain Defined Terms.
 
As used in this Agreement, the following terms have the meanings set forth
below:
 
“Assets” means all of the assets of the Corporation used in connection with, or
necessary to the operation of, the Business, other than the Excluded Assets.
 
“Balance Sheet” means the audited balance sheet of the Corporation as of
December 31, 2006.
 
 “Business Documents” means all of the Corporation’s rights in, to and under all
agreements, contracts, licenses, permits and manufacturers’ warranties,
including all leases of equipment which involve payments in excess of $500.00
annually, telephone book listing agreements and noncompetition and nondisclosure
agreements, in each case to which the Corporation is a party.
 
 
 

--------------------------------------------------------------------------------

 
 
“Buyer Promissory Note” means the non-recourse  Promissory note described in
Section 2.2 (b)(ii) below having a term of 3 years and bearing interest at the
rate of 8% per annum, secured by a pledge of forty (40) Acquisition Shares,  and
in the form set forth in Schedule 2.2(b)(ii).
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
 “Corporation Material Adverse Effect” means a material adverse effect on the
Business, the Assets, the financial condition or results of operations of the
Corporation and shall include  any increase in the liabilities of the
Corporation, after December 31, 2006,   individually or in the aggregate,
greater than 10% when compared to the Balance Sheet, and shall exclude adverse
changes (a) resulting from general political, economic or market conditions that
affect generally the industry and market in which the Corporation operates; and
(b) in relationships with customers, suppliers and employees that directly
result from the announcement of the proposed acquisition of the Acquisition
Shares by Buyer and/or any of the transactions contemplated hereby.
 
“Employment Agreement” means the agreement between Seller and Corporation,
entered into at Closing having a (5) year term and  setting forth mutually
agreed salary and benefits and other standard provisions including a non-compete
clause all in the form set forth in Schedule 2.3(c).
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excluded Assets” means the personal property of Seller listed on Schedule 1.1
hereto.
 
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
 
“Liens” means liens, claims, charges, encumbrances, leases, pledges, security
interests, mortgages, defects in title, equities, covenants and other
restrictions of any nature whatsoever.
 
“Line of Credit Agreement” means the Agreement described in Section 2.3 (b)
below, in the form set forth in Schedule 2.3(a).
 
 “Permitted Encumbrances” means (a) Liens for taxes not yet due and payable; (b)
Liens that do not interfere with the use or enjoyment by the Corporation of its
Assets or that are otherwise not material to the Corporation; and (c) Liens set
forth on Schedule 3.7.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust
or joint venture, or a governmental agency or political subdivision thereof.
 
“Plans” means all pension, savings, profit sharing, retirement, deferred
compensation, employment, welfare, fringe benefit, insurance, short and long
term disability, incentive, bonus, stock, vacation pay, severance pay and
similar plans, programs or arrangements, including all employee benefit plans as
defined in Section 3(3) of ERISA.
 
“Put and Call Agreement” has the meaning set forth in section 2.3(c) below, in
the form set forth in Schedule 2.3(b).
 
2.  PURCHASE PRICE AND CLOSING
 
2.1  Agreement to Purchase and Sell.
 
Upon the terms and subject to the conditions of this Agreement, Seller agree to
sell, transfer, assign and deliver to Buyer, and Buyer agrees to purchase from
Seller, at the Closing, all of the Stock.
 
2.2  Purchase Price.
 
(a)  The purchase price for the Acquisition Shares is Eight Hundred
Thousand  Dollars ($800,000.00) plus 1,000,000 shares of the Class A Common
Stock of Buyer, (the “Purchase Price”); provided, however, that the Purchase
Price will be adjusted in accordance with the terms hereof.
 
(b)  Buyer shall pay the Purchase Price to Seller as follows:
 
(i)  Three Hundred Thousand and 00/100 Dollars ($300,000.00) (the “Cash
Payment”) shall be paid at Closing by federal funds wire transfer or other form
of immediately available funds in accordance with Seller’s written instructions,
and
 
(ii)  Three Hundred Thousand and 00/100 Dollars ($300,000.00) shall be paid by
the Buyer Promissory Note which shall be delivered at the Closing, and
 
(iii) An aggregate of Two Hundred Thousand and 00/100 Dollars and 1,000,000
shares of the Class A Common Stock of Buyer to be earned by Seller and paid by
Buyer, as follows:
 
Seller shall earn $20,000 and 100,000 shares of the Class A Common Stock of
Buyer for each $100,000 of pre-tax income (Pre-tax income is understood to be
earnings before interest and taxes or “EBIT” calculated in accordance with
Generally Accepted Accounting Principles) earned by the Corporation, over
$50,000, and after payment of employee compensation and bonuses, but
before  payment of any management service fees; and before any distributions or
dividends to shareholders.  Pre-tax income for purposes of this calculation
shall be determined each year not later than March 31 following the applicable
calendar year (provided that if Buyer has not received its annual audit report
for such calendar year, the calculation shall be made thereafter upon receipt of
such audit report).  Payment will be made within 30 days of receipt of the
Buyer’s  annual audit report. By way of example and not by way of limitation:
 
Year 1:  Corporation earns $250,000 in pre-tax income.  Seller earns $40,000 and
200,000 shares of the Class A Common Stock of Buyer.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Calculation:
$250,000 – $50,000 = $200,000
 
$200,000 ÷ 100,000 = 2
 
2 X $20,000 = $40,000
 
2 X 100,000 shares = 200,000 shares

 
Year 2:                        Corporation earns $175,000 in pre-tax
income.  Seller earns $25,000 and 125,000 shares of the Class A Common Stock of
Buyer.
 
Calculation:
$175,000 – $50,000 = $125,000
 
$125,000 ÷ 100,000 = 1.25
 
1.25 X $20,000 = $25,000
 
1.25 X 100,000 shares = 125,000 shares



 
Pre tax earnings shall be calculated and  payments made following the close of
each calendar year after Closing until the earlier of  (I) earning by and
payment to Seller of an aggregate of $200,000 and 1,000,000 shares of  the Class
A Common Stock of Buyer, or (II) the determination of pre tax income and payment
of any amounts earned in respect of the fifth (5th) full calendar year after
Closing. Pre tax earnings will be pro-rated for Calendar Year 2007, from the
date of Closing to December 31, 2007.
 
(c)           Buyer agrees to reserve for issuance hereunder 1,000,000
authorized but unissued Class A Shares.
 


2.3  Closing and Post Closing Arrangements.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(a)  At Closing, Corporation shall enter into a  Line of Credit Agreement
providing for a Line of Credit from Buyer, in favor of the Corporation,  of
Four  Hundred Thousand dollars  ($400,000) having normal and customary terms and
conditions.  The proceeds of the Line of Credit will be used first to pay off
any Corporation institutional financing in existence at the time of the
Closing.  In addition, Buyer will use commercially reasonable efforts to arrange
for another institution to  make available to Corporation up to an additional
$100,000 in credit (the “Additional Credit”). In the event that, by the first
anniversary of the Closing, less than $100,000 in Additional Credit has been
made available to Corporation, Buyer shall make available to Corporation an
amount equal to the difference between the Additional Credit and $100,000.  If
no Additional Credit has been made available, then Buyer shall make available
the full $100,000. If Buyer fails to arrange for or make available the
Additional Credit by the first anniversary of the Closing, Buyer shall treat
$100,000 of the outstanding principal advanced to the Corporation under the Line
of Credit as a capital contribution, and Corporation’s maximum liability for
repayment of principal under the Line of Credit shall be
$300,000.  Notwithstanding such conversion, however, the Corporation shall
remain liable for interest on all amounts drawn under the Line of Credit until
the same are repaid or converted to a capital contribution, as appropriate. The
amounts drawn down under Buyer’s line of credit shall bear interest at the rate
of  8%, and all amounts drawn down and the interest accrued thereon shall be
repaid one year from the date of the first Anniversary of the Closing.
 
               (b)   At Closing, Seller and Buyer shall execute and deliver the
Put and Call Agreement in the form of Schedule 2.3(b)..
 
(c)           At Closing, Seller will execute the Employment Agreement with the
Corporation in the form of Schedule 2.3(c).


(d)           At Closing, Corporation and Buyer will execute Management Services
Agreement in the form annexed hereto as Schedule 2.3(d), providing for, among
other things, a management fee equal to 3% of the Corporation’s gross revenues .


(e)           At Closing, without limiting Buyer’s rights as a majority
shareholder of the Corporation, Buyer shall have the right to elect up to two
additional Directors to the Board of Directors of the Corporation.


(f)           No dividends or distributions shall be paid to Buyer or Seller
until all payments due to Seller have been earned and paid and the line or lines
of credit described in Section 2.3 (a) have been repaid in full.


(g)           Following Closing, and for so long as the Put and Call Agreement
remains in effect and unexercised, Buyer agrees that it will not with respect to
the Corporation, directly or indirectly, issue or cause to be issued shares of
stock of any class or series or other security issued as a new issue,
stock-split or dividend, whether such shares be now authorized or not, such that
the equity in the Corporation, represented by the Retained Shares as defined in
the Put and Call Agreement, shall be diluted below 20%.  This covenant of Buyer
does not extend to the capital stock or any other security of Buyer or any
affiliate of Buyer other than the Corporation.
 

 
 
-5-

--------------------------------------------------------------------------------

 


2.4  Closing Date.
 
The consummation of the transfer and delivery of the Acquisition Shares to Buyer
and the receipt of the consideration therefor by Seller will constitute the
“Closing.”  The Closing will occur on or before July 2, 2007, the exact date to
be mutually agreed upon by the parties, provided all conditions precedent to
Buyer’s and Seller’s obligations to consummate these transactions have been
satisfied on or before such date, which date will constitute the “Closing Date”.
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AND CORPORATION
 
As an inducement to Buyer to enter into this Agreement and to consummate these
transactions, the Seller and Corporation represent, warrant and covenant to
Buyer with respect to the Corporation and Seller, as follows:
 
3.1  Organization and Corporate Documents.
 
(a)  The Corporation is a corporation duly incorporated and organized, validly
existing and in good standing under the laws of the State of New Jersey and has
the requisite corporate power and authority to own or lease all of the Assets,
to own and operate the Business and to carry on the Business as now
conducted.  The Corporation has no subsidiaries, except for MCC Marketing,
L.L.C. which will be dissolved.  Seller will deliver at Closing a duly filed
Certificate of Cancellation for MCC Marketing L.L.C.
 
(b)  Except as set forth on Schedule 3.1 (b), the Corporation has not, within
the past six (6) years, changed its corporate name, been the surviving entity of
a merger or consolidation, or acquired all or substantially all of the assets of
any person or entity.  Schedule 3.1(b) also sets forth all of the fictitious
names under which the Corporation or such predecessors have conducted business.
 
(c)  The Certificate of Incorporation of the Corporation and all amendments
thereto, as certified by the New Jersey Division of Revenue, Certification and
Status Unit, and the Bylaws of the Corporation, as amended to date, as certified
by the Secretary of the Corporation, as attached to Schedule 3.1(c), are true,
complete and correct, and the minute books of the Corporation, all of which have
been made available to Buyer, correctly reflect all corporate actions taken at
the meetings reported therein and correctly record all resolutions adopted at
those meetings.
 
3.2  Capitalization.
 
The authorized capital stock of the Corporation consists solely of 2500 shares
of common stock, no par value, of which 100 shares are issued and
outstanding.  All of the issued and outstanding shares of the Corporation’s
common stock are validly issued, fully paid and nonassessable.  100 shares of
the Corporation’s common stock are owned by Seller.  There are no outstanding
subscriptions, options, rights, warrants, conversion rights, agreements or
commitments of any kind outstanding obligating the Corporation to issue, acquire
or transfer any shares of its capital stock.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.3  Ownership and Transfer of Stock.
 
Seller owns all of the Stock, including the Acquisition Shares beneficially and
of record, free and clear of all liens, encumbrances, pledges, options,
warrants, rights of first refusal, claims, charges and restrictions of any
nature, including but not limited to any claims of Sean Murphy.  Seller has the
full right and power to transfer the Acquisition Shares to Buyer without
obtaining the consent of any other person or governmental authority.
 
3.4  Authority of Seller.
 
Seller has full power and authority to enter into this Agreement, to consummate
the transactions described in this Agreement and to comply with the terms,
conditions and provisions hereof.  This Agreement has been duly executed and
delivered by Seller and is, and each other agreement or instrument of Seller
contemplated by it will be, when executed and delivered by Seller, the legal,
valid and binding agreement of Seller, enforceable against Seller in accordance
with its respective terms, except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally or by
general equitable principles (the “Bankruptcy Exception”).  The execution,
delivery and performance of this Agreement, and the other agreements of Seller
described in this Agreement, do not require the consent of or notice to any
third-party, except as set forth on Schedule 3.4 and except for consents of, or
notices to, any third-party which if not obtained prior to or on the Closing
Date would not have a Corporation Material Adverse Effect.  Neither the
execution and delivery of this Agreement, nor the consummation of these
transactions, will conflict with or result in any violation of or constitute a
default under any term of the Certificate of Incorporation or Bylaws of the
Corporation, or any agreement, mortgage, debt instrument, indenture, or other
instrument, judgment, decree, order, award, law or regulation by which either
Seller or the Corporation is bound, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Assets (other than a
Permitted Encumbrance), or result in the cancellation, modification, revocation
or suspension of any material license, certificate, permit or authorization held
by Seller or the Corporation, excluding, in each case, any conflict or default
which would not have a Corporation Material Adverse Effect.
 
3.5  Locations of Business.
 
(a)  The Corporation owns no real property.
 
(b)  All of the real property used by the Corporation under lease is described
on Schedule 3.5 (b).  The Corporation has valid and subsisting leases for such
real property.  Except as disclosed on Schedule 3.4, no such leases contain
change of control provisions (or similar provisions) requiring the Corporation
to obtain the consent of another party in order for such leases to remain in
full force and effect after the consummation of the transactions contemplated in
this Agreement.  True, correct, and complete copies of such leases and all
amendments, assignments and consents thereto have been furnished by Seller to
Buyer.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.6  Absence of Undisclosed Liabilities.
 
As of December 31, 2006, to the knowledge of Seller and the Corporation, the
Corporation had no liabilities of any nature, whether accrued, absolute,
contingent or otherwise (including liabilities as guarantor or otherwise with
respect to obligations of others or liabilities for taxes due or then accrued or
to become due), required to be reflected or disclosed in the Balance Sheet (or
the notes thereto) that were not adequately reflected or reserved against on the
Balance Sheet.  The Corporation has no liabilities of any nature, whether
accrued, absolute, contingent or otherwise, other than liabilities:
(a) adequately reflected or reserved against on the Balance Sheet; (b) described
on Schedule 3.6; or (c) incurred since December 31, 2006 in the ordinary course
of business and which are not likely, individually or in the aggregate, to
result in a Corporation Material Adverse Effect.
 
3.7  Title to Property.
 
Except as set forth on Schedule 3.7, to the knowledge of Seller and the
Corporation, the Corporation has good and marketable title to (or valid
leasehold or contractual interests in) all of the Assets, free and clear of all
Liens (other than Permitted Encumbrances). The parties agree that the Company’s
debt to Merrill Lynch which is secured by a Lien against the Assets of the
Company, will be paid off at closing from the proceeds and the parties will
cooperate to have such Lien will be released.  The Assets include all tangible
property located or stored at the Corporation’s premises, except for tangible
property which is personally owned by one or more of Seller, and is described on
Schedule 3.7, and which shall remain the property of such Seller(s) after the
Closing.
 
3.8  Compliance with Laws; Litigation.
 
(a)  Seller and the Corporation, to the knowledge of Seller and the
Corporation,  have complied, in all material respects, with all laws,
regulations, rules, writs, injunctions, ordinances, decrees or orders of any
federal or state court or of any municipal or governmental department,
commission, board, bureau, agency or instrumentality which are applicable to the
Stock, the Assets or the Business.
 
(b)  Except as set forth on Schedule 3.8, there are no lawsuits, claims, suits,
proceedings or, to Seller’s knowledge, investigations, pending or, to Seller’s
knowledge, threatened against the Corporation or Seller, in which the
Corporation or Seller are a party, nor are there any lawsuits, claims, suits or
proceedings pending in which the Corporation or Seller is the plaintiff or
claimant that relate to the Stock, the Assets or the Business and which could
reasonably be expected to result in any judgment, order, award or other decision
that would materially impair the ability of Seller to perform his obligations
under this Agreement, or which would result in a Corporation Material Adverse
Effect.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)  Schedule 3.8 lists all existing disputes, to the knowledge of Seller and
the Corporation,, with customers of the Business relating to amounts invoiced by
the Corporation to such customers or amounts to be invoiced to such customers
under the Customer Contracts and which involve disputed amounts in excess of
$500.00.
 
3.9  Condition of Assets; Insurance.
 
(a)  The equipment, furniture, leasehold improvements, fixtures, vehicles, any
related capitalized items and other tangible property material to the operation
of the Business (collectively, the “Tangible Assets”) to the knowledge of Seller
and the Corporation, are in good operating condition and repair, ordinary wear
and tear excepted.  The Tangible Assets are available for immediate use in the
Business.  All of the Tangible Assets and the state of maintenance thereof to
the knowledge of Seller and the Corporation, are in compliance in all material
respects with all applicable statutes, ordinances, rules and regulations.  The
Assets include all such assets and properties that are necessary to conduct the
Business as it is now being conducted.
 
(b)  Schedule 3.9 sets forth a true and complete list of all insurance policies
held by Corporation or Seller insuring any of the Assets or relating to the
Business.  Except as set forth on Schedule 3.9, all such policies are on (and
for the applicable statute of limitations period plus 1 year have been on) an
“occurrence basis,” which means, for example, that if a claim arose after the
Closing Date for an event which occurred prior to the Closing Date, the
Corporation’s applicable insurance policies in existence on the date such event
occurred would cover such claim.  All such policies are in full force and effect
and the Corporation has not received any written (or, to Seller’s knowledge,
oral) notice of cancellation with respect thereto.  During the past five (5)
years, no application by the Corporation for insurance with respect to the
Assets or the Business has been denied for any reason.  Seller has delivered to
Buyer a copy of the Corporation’s insurance claims history for the past five (5)
years.
 
3.10  Absence of Adverse Changes or Other Events.
 
Except as set forth on Schedule 3.10, since December 31, 2006, to the knowledge
of Seller and the Corporation, the Corporation has not: (a) created or incurred
any liability (absolute or contingent) except in the ordinary course of business
and which are not likely, individually or in the aggregate, to result in a
Corporation Material Adverse Effect; (b) loaned any money or otherwise pledged
its credit, or mortgaged, pledged or been subjected to any Lien (other than a
Permitted Encumbrance); (c) suffered any material loss, damage or destruction
not covered by insurance, or waived any rights of material value; (d) made any
capital expenditures or capital additions or improvements which in the aggregate
exceed $10,000; (e) declared or paid any dividends or made any other
distribution on or in respect of, or directly or indirectly purchased, retired,
redeemed or otherwise acquired any shares of, its capital stock; (f) suffered
any labor disputes or organizational activity by its employees; (g) issued or
sold any shares of its capital stock or rights, options or warrants to purchase
its capital stock, or any securities convertible into its capital stock;
(h) become bound by or entered into any contract, commitment or transaction
other than in the ordinary course of business; or (i) entered into any contract
or agreement to do or perform any of the foregoing actions.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.11  Financial Statements.
 
Schedule 3.11 contains copies of the financial statements of the Corporation
(balance sheet, income statement and cash flow statement) at December 31, 2006
(the “Year End Financial Statements”) and unaudited revenue reports and income
statements of the Corporation for each month during the period January 1, 2007
through May 31, 2007 (the “Financial Statements”).  The Financial Statements to
the knowledge of Seller and the Corporation, are true, complete and correct, in
all material respects, and fairly present the financial condition of the
Business as of the respective dates thereof, subject, with respect to only those
Financial Statements which are not Year End Financial Statements, to normal
year-end adjustments.  The Financial Statements accurately reflect all of the
income, expenses, equity, liabilities and assets of the Business in existence at
the respective dates thereof and the operation of the Business as of such
dates.  The Assets include all of the assets reflected in such Financial
Statements and all assets acquired by the Corporation since the date of such
Financial Statements, excepting only such assets as have been consumed in the
normal course of business.
 
3.12  Tax Returns and Payments.
 
(a)  Except as set forth on Schedule 3.12, to the knowledge of Seller and the
Corporation, the Corporation:  (i) has timely and properly filed or caused to be
filed, all tax returns which it is or has been required to file, by any
jurisdiction in which it is or has been subject to taxation, all such tax
returns being true, correct and complete; (ii) has timely paid or caused to be
paid in full all taxes which are or were due and payable to any taxing
authorities; (iii) has made or caused to be made all withholdings of taxes
required to be made, and such withholdings have either been paid to the
appropriate governmental agency or set aside in accounts for such purpose; and
(iv) has otherwise satisfied all legal requirements applicable with respect to
such obligations to all taxing jurisdictions.
 
(b)  The Corporation to the knowledge of Seller and the Corporation, has
properly accrued and reflected on the Financial Statements all liabilities for
taxes and assessments, all such accruals being in the aggregate sufficient for
payment of all such taxes and assessments.  Seller will timely and properly
cause to be filed all tax returns required to be filed by the Corporation for
all tax periods ending on or before the Closing Date, which tax returns shall be
true, correct and complete.  Seller will pay or cause to be paid when due all
taxes, if any, which have become due pursuant to such returns or reports or
forms, or pursuant to assessments received by the Corporation.  The costs and
expenses related to the preparation of such returns will be borne solely by
Seller.
 
(c)  Except as set forth on Schedule 3.12, the federal income tax returns of the
Corporation have not been audited by the Internal Revenue Service, nor is Seller
aware of any pending or threatened audit, investigation or review of the
Corporation by the Internal Revenue Service or a reasonable basis therefor.
 
(d)  Except as set forth on Schedule 3.12, the state income tax returns of the
Corporation have not been audited by the State of New Jersey, nor is Seller
aware of any pending or threatened audit, investigation or review of the
Corporation by the State of New Jersey or a reasonable basis therefor.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e)  Except as set forth on Schedule 3.12, to the knowledge of Seller and the
Corporation, there are no unassessed tax deficiencies proposed or threatened
against the Corporation, nor are there any agreements, waivers, or other
arrangements providing for extension of time with respect to the assessment or
collection of any tax against the Corporation or any actions, suits, claims,
proceedings, or, to Seller’s knowledge, investigations now pending against the
Corporation with respect to any tax.
 
(f)  The Corporation has made a valid and effective election under Section 1362
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
corresponding state or local provisions to be an S corporation within the
meaning of Section 1361 of the Code for all taxable years (or portions thereof)
since July 21, 2006, and such S election has not been terminated (whether
voluntarily, involuntarily or inadvertently, including, without limitation, by
taking any action defined in Section 1362(d) of the Code) since such time.  The
election of the Corporation to be taxed under subchapter S of the Code is valid,
in full force and effect and is in compliance with all applicable tax and legal
requirements.
 
(g)  For purposes of this Agreement, “tax” and “taxes” will include all income,
gross receipts, franchise, excise, transfer, severance, value added, sales, use,
wage, payroll, workmen’s compensation, employment, occupation, and real and
personal property taxes; taxes measured by or imposed on capital; levies,
imposts, duties, licenses, legislation fees; other taxes imposed by a federal,
state, municipal, local, foreign or other governmental authority or agency,
including assessments in the nature of taxes; including interest, penalties,
fines, assessments and deficiencies relating to any tax or taxes; and including
any transferee or secondary liability for taxes and any liability in respect of
taxes as a result of being a member of any affiliated, consolidated, combined or
unitary group or any liability in respect of taxes under a tax sharing, tax
allocation, tax indemnity or other agreement.
 
(h)  For purposes of this Agreement, “tax return” or “tax returns” includes all
reports, estimates, information, statements, schedules, declarations, and
returns relating to or required to be filed in connection with any taxes
pursuant to the statutes, rules or regulations of any federal, state, local or
foreign government taxing authority.
 
3.13  Agreements with Employees.
 
(a)  Except as set forth on Schedule 3.13, to the knowledge of Seller and the
Corporation, the Corporation is not a party to any employment or consulting
agreement, written or oral, which it cannot terminate at will.  The names,
titles and rates of compensation (including all compensation increases granted
since January 1, 2006) of all of the employees of the Corporation are listed on
Schedule 3.13.  Except as set forth on Schedule 3.13, none of the Corporation’s
employees has indicated any intention to terminate his or her employment with
the Corporation.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)  None of the employees of the Corporation are parties to any collective
bargaining agreement.  There are no grievances, disputes or controversies with
any union or any other organization of the Corporation’s employees, nor are
there any threats of strikes, work stoppages or any pending demands for
collective bargaining by any union or organization.  The Corporation has not
engaged in any unfair labor practices.
 
(c)       The Corporation to the knowledge of Seller and the Corporation, has no
liability or obligation to Sean Murphy under Appendix B to the Employment
Agreement dated June 18, 2001, said Appendix B having been executed by the
Corporation and Sean Murphy on June 19, 2001.


3.14  Intellectual Property Rights.
 
Schedule 3.14 sets forth all of the patents (including all reissues, divisions,
continuations and extensions thereof), applications for patents, patent
disclosures docketed, trademark registrations, trademark applications, trade
names copyright registrations and domain names owned by the Corporation, and all
licenses, franchises, permits, authorizations, agreements and arrangements
pursuant to which the Corporation has the right to use any intellectual property
(other than commercially available, off-the-shelf software) that is owned by
others and used by the Corporation in connection with the Business.  True,
correct and complete copies of all such licenses, franchises, permits,
authorizations, agreements and arrangements have been delivered by Seller to
Buyer.  Seller has no knowledge of, and the Corporation has not received any
written or oral notice of, any unresolved conflict with the asserted rights of
others with respect to any of these intellectual property rights, or any other
intellectual property rights used in connection with the Business.  The
Corporation to the knowledge of Seller and the Corporation, owns, is licensee of
or otherwise has the right to use all rights to all patents, patent
applications, inventions, improvements, trademarks, trademark applications,
trade names, copyrights, domain names, websites and email addresses necessary to
conduct the Business as presently conducted.
 
3.15  Business Documents.
 
Except for any contract described on Schedule 3.15, to the knowledge of Seller
and the Corporation, the Corporation is not a party to any presently existing
written or oral contract, agreement, lease, permit, consent, license or
commitment affecting or relating to the Business which involves the payment by
or to the Corporation of more than $5,000.00 per calendar year.   Except as
described on Schedule 3.15 hereto, each of the Business Documents (i) is valid
and enforceable and in full force and effect in accordance with its terms; and
(ii) the purchase of the Acquisition Shares by Buyer hereunder will not result
in a breach of such contract by the Corporation.  Without limiting the
foregoing, to Seller’s knowledge, the Business and all equipment used in
connection with it are now being utilized, operated and maintained in conformity
with the Business Documents, with all applicable laws and regulations (including
zoning regulations), and with the orders, rules and regulations of any
government or governmental agency or authority having jurisdiction with respect
thereto, except to the extent that the failure to be in such conformity would
not have a Corporation Material Adverse Effect.  The Corporation has performed
all the obligations required to be performed by it to date pursuant to the
Business Documents, and the Corporation is not nor, to Seller’s knowledge, is
any other party in default under any Business Document.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
3.16  Accounts Receivable.
 
Subject to any reserve set forth on the Balance Sheet for doubtful accounts, all
accounts receivable reflected on the Balance Sheet and all accounts receivable
arising subsequent to December 31, 2006, to the knowledge of Seller and the
Corporation, have arisen in the ordinary course of business of the Corporation,
represent valid and enforceable obligations due to the Corporation, have not
been and are not subject to any set-off, counter-claim or claim of overpayment
that has been asserted or, to Seller’s knowledge, threatened.
 
3.17  Broker or Finder.
 
Neither the Corporation nor Seller, nor any party acting on their behalf, has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of these transactions except for The Oxford
Capital Group, Inc. Seller will satisfy any obligation to The Oxford Capital
Group, Inc. arising from this transaction.
 
3.18  Labor and Employment Matters.
 
(a)  The Corporation is not a party to or obligated to contribute to any
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) (an “Employee Benefit Plan”), guaranteed
annual income plan, fund or arrangement, or any incentive, bonus,
profit-sharing, deferred compensation, stock option or purchase plan or
agreement or arrangement, or any non-competition agreement, or any severance or
termination pay plans or policies, any hospitalization, disability or other
insurance plans, or any other employee fringe benefit plans, or any collective
bargaining agreement, whether written or oral, except those set forth in
Schedule 3.18 attached.  True, correct and complete copies of all of the written
plans (including multiemployer plans) and agreements have heretofore been
delivered by Seller to Buyers.
 
(b)  With respect to any non-multiemployer Employee Benefit Plan which covers
employees of the Corporation:  (i) except as set forth on Schedule 3.18, neither
such Employee Benefit Plan nor, to Seller’s knowledge, any plan fiduciary has
engaged in a prohibited transaction as defined in Section 406 of ERISA (for
which no individual or class exemption exists under Section 408 of ERISA) or any
prohibited transaction as defined in Section 4975 of the IRC (for which no
individual or class exemption exists under Section 4975 of the IRC); (ii) all
filings and reports as to such Employee Benefit Plan required to have been made
on or before the Closing Date to the IRS, to the United States Department of
Labor or, if applicable, to the Pension Benefit Guaranty Corporation, have been
or will be duly made on or before that date; (iii) all material disclosures to
employees relating to such Employee Benefit Plan required by ERISA to have been
made on or before the Closing Date have been or will be duly made on or before
that date; (iv) there is no litigation, disputed claim (other than routine
claims for benefits), governmental proceeding or investigation pending or, to
Seller’s knowledge, threatened with respect to any such Employee Benefit Plan,
its related trust, or any fiduciary, administrator or sponsor of such Employee
Benefit Plan, nor have any notices been received by Seller or the Corporation
that might give rise to any of the foregoing; (v) such Employee Benefit Plan has
been established, maintained, funded and administered in all material respects
in accordance with its governing documents, and any applicable provisions of
ERISA, the IRC and all regulations and rulings promulgated thereunder.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(c)  With respect to any non-multiemployer employee pension benefit plan within
the meaning of Section 3(2) of ERISA (an “Employee Pension Benefit Plan”) which
covers employees of Corporation:  (i) such Employee Pension Benefit Plan is
qualified under Section 401(a) of the IRC; favorable determination letters as to
qualification of such Employee Pension Benefit Plan under IRC Section 401(a)
have been issued by the IRS; and such Employee Pension Benefit Plan has been
administered in all material respects in accordance with its governing
documents, ERISA, the IRC and all regulations and rulings promulgated
thereunder; (ii) such Employee Pension Benefit Plan has been funded in
accordance with its governing documents, ERISA and the IRC, and there has been
no accumulated funding deficiency, whether or not waived, at any time;
(iii) there has been no Reportable Event within the meaning of Section 4043(b)
of ERISA; and (iv) all filings, premium payments, reports and notices as to each
Employee Pension Benefit Plan required to have been made on or before the
Closing Date to the Pension Benefit Guaranty Corporation have (“PBGC”) been or
will be duly made on or before that date.
 
(d)  With respect to any group health plan subject to the requirements of IRC
Section 162(k) and ERISA Title I, Part 6 (“COBRA”), all filings, reports,
premium payments (if any) and notices as to each such group health plan required
to have been made on or before the Closing Date to government agencies,
participants and/or beneficiaries have been or will be duly made on or before
that date.
 
(e)  Except as disclosed in Schedule 3.18, the Corporation has no reason to
believe that any former employer of any of its employees is contemplating
remedial action of any nature against that employee or the Corporation based on
the employee having terminated the former employment and having become an
employee of the Corporation.
 
3.19  Contracts.
 
(a)  Except for Business Documents listed on Schedules 3.15 and 3.15, and any
other agreement or contract listed on Schedule 3.19, and except as set forth in
Schedule 3. 19, the Corporation to the knowledge of Seller and the
Corporation,  is not a party to or bound by any written or oral: (a)  agreement
or understanding not made in the ordinary course of its business; (b) employment
contract or contract for personal services not terminable at will; (c) contract
or agreement with any labor union or other collective bargaining group with
respect to employees of the Corporation; (d) continuing contract for the future
purchase of materials, supplies, machinery or other equipment in excess of the
requirements of its business now booked or of normal operating requirements
requiring payment in excess of $2,500.00 in the aggregate for such contract;
(e) contract or commitment for capital expenditures in excess of $2,500.00 in
the aggregate for each such contract; (f) contract or agreement with any
director or officer of the Corporation; (g) contract or agreement containing
covenants by the Corporation not to compete in any lines or business or with any
person; (h)  dealership, commission or distributorship agreement, right or other
similar arrangement; (i) loan, credit or financing agreements, including all
agreements for any commitments for future loans, credit or financing; or
(j) guarantee or suretyship agreement.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
3.20  Environmental Matters.
 
The Corporation to the knowledge of Seller and the Corporation, (i) is currently
in compliance with all applicable environmental laws, and has obtained all
permits and other authorizations needed to operate its facilities, and to
consummate this transaction; (ii) has not materially violated any applicable
environmental law, (iii) is unaware of any present requirements of any
applicable environmental law which is due to be imposed upon it which will
increase its cost of complying with the environmental laws.  As used in this
Agreement, the term “environmental law” includes but are not limited to any
federal, state or local law, statute, charter or ordinance, (including but not
limited to the New Jersey Industrial Site Recovery Act,  N.J.S.A. 13:lK-6 et
seq. (“ISRA”) ) and any rule, regulation, binding interpretation, binding
policy, permit, order, court order or consent decree issued pursuant to any of
the foregoing, which pertains to, governs or otherwise regulates any of the
following activities: (a) the emission, discharge, release or spilling or any
substance into the air, surface water, groundwater, soil or substrata; (b) the
manufacturing, processing, sale, generation, treatment, storage, disposal
labeling or other management of any waste, hazardous substance or hazardous
waste; (c) change of ownership.


3.21  Banks, Officers and Powers of Attorney.
 
Schedule 3.21 contains: (a) a list of all banks (with account numbers) in which
the Corporation has an account or safe deposit box and the names of all persons
authorized to draw thereon or have access thereto; (b) the names of all
incumbent directors and officers of the Corporation; and (c) the names of all
persons holding powers of attorney from the Corporation and copies thereof.
 
3.22  Prepaid Items and Deposits.
 
Attached hereto as Schedule 3.22 to the knowledge of Seller and the Corporation,
is a true and correct description of all prepaid items and deposits of the
Corporation as of December 31, 2006.
 
3.23  Trade Payables.
 
Attached hereto as Schedule 3.23 is a true and correct listing to the knowledge
of Seller and the Corporation, of all agreements to which the Corporation is a
party and which are for consideration other than cash, such as merchandise,
services or promotional consideration (collectively, the “Trade Agreements”),
together with an itemized statement of the aggregate value of time owed pursuant
to each of the Trade Agreements (“Trade Payables”) and the aggregate value of
goods and services to be received pursuant to each of the Trade Agreements
(“Trade Receivables”), in each case, as of the date hereof.  Three (3) business
days before the Closing Date, Seller shall deliver to Buyer a report, as of the
Closing Date (the “Closing Date Trade Report”), which report shall list all
Trade Agreements and the end date for each Trade Agreement together with an
itemized statement of the aggregate value of the Trade Payables and Trade
Receivables pursuant to each of the Trade Agreements.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
3.24  Disclosure.
 
No representation or warranty by Seller in this Agreement (or the disclosure
schedules hereto) to the knowledge of Seller and the Corporation, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make the statements contained herein (or therein) not misleading.
 
3.25           Interpretation.
 
Any representation or warranty of Seller or Corporation based upon the
“knowledge” or similar words means a state of facts which is (a) within the
actual knowledge of Seller or Corporation, as applicable, or (b) of which Seller
or Corporation, as applicable, reasonably should have known with due inquiry.


 
4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
 
As an inducement to Seller to enter into this Agreement and to consummate these
transactions, Buyer  represents, warrants and covenants to Seller as follows:
 
4.1  Authority of Buyer.
 
Buyer is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Nevada.  Buyer has full corporate power and
authority to enter into this Agreement, to consummate these transactions and to
comply with its terms, conditions and provisions.  This Agreement has been duly
authorized, executed and delivered by Buyer and is, and each other agreement or
instrument of Buyer contemplated by it will be, the legal, valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
subject to the Bankruptcy Exception.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by it will
conflict with or result in any violation of or constitute a default under any
term of any agreement, mortgage, debt instrument, indenture or other instrument,
judgment, decree, order, award, law or regulation by which Buyer is bound.
 
4.2  Litigation.
 
There is no action, suit or preceding pending or, to Buyer’s knowledge,
threatened which questions the legality or propriety of these transactions.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
4.3  Broker or Finder.
 
Neither Buyer, nor any party acting on its behalf, has paid or become obligated
to pay any fee or commission to any broker, finder or intermediary for or on
account of these transactions.
 
4.4  Financing.
 
As of the scheduled Closing Date, Buyer shall have secured all funding necessary
to consummate the purchase of the Acquisition Shares in accordance with the
terms of this Agreement and to pay all amounts required hereunder to be paid at
the Closing.
 
4.5  Investment Intent.
 
Buyer is acquiring the Stock for its own account for investment and not with a
view toward public distribution.  Buyer understands that none of the Stock has
been registered under the Securities Act of 1933, as amended, or any other
applicable securities laws, and, therefore, cannot be resold unless subsequently
registered under such act and other applicable securities laws or unless an
exemption from such registration is available.
 
5.  ACTIONS PRIOR TO AND AFTER THE CLOSING DATE
 
The parties covenant and agree to take the following actions prior to the
Closing Date:
 
5.1  Investigation.
 
Seller has caused the Corporation to provide,  Buyer and its representatives
have had reasonable access during normal business hours to the employees,
properties, facilities, equipment, and books and records of the
Corporation.  Seller acknowledges that Buyer has had the opportunity to contact
certain vendors, customers, subsidiaries (including making telephone inquiries
and local on-site visits) and suppliers of the Corporation.  Seller agrees to
reasonably cooperate with Buyer in making such contact, in order that Buyer will
have full opportunity to effect a smooth transition of the Corporation from
Seller to Buyer on the Closing Date.
 
5.2  Lien Searches.
 
Buyer will have obtained at Buyer’s expense, at least ten (10) days prior to the
Closing Date, lien searches performed against the Corporation, any entity
acquired by the Corporation and any fictitious names used by the Corporation,
showing all the UCC-1 financing statements, federal, state or local tax liens,
recorded mortgages, unsatisfied judgments, and pending litigation filed against
such entities.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
5.3  Maintenance of Business.
 
Unless Buyer consents in writing to the contrary: (a) the Corporation will
continue to operate the Business, will maintain the Assets and will keep all of
its business books, records and files all in the ordinary course of business in
accordance with past practices consistently applied; (b) the Corporation will
continue to perform its obligations under all of the Business Documents in the
ordinary course of business; (c) the Corporation will not sell, transfer, assign
or permit the creation of any lien, charge or encumbrance on any of the Assets,
except for Permitted Liens; (d) the Corporation will not agree to amend or
cancel any of the Business Documents to which it is a party; (e) the Corporation
will not enter into any contract or commitment nor incur any indebtedness or
other liability or obligation of any kind relating to the Business that is not
in the ordinary course of business, except those commitments that are necessary
to consummate the Closing; (f) the Corporation will not enter into any
compromise or settlement of any litigation, proceeding or governmental
investigation relating to its properties or business; (g) the Corporation will
not acquire any material accounts or any material assets from any third-party;
(h) the Corporation will not lend money or otherwise pledge its credit; and (i)
the Corporation will not enter into or modify, any employment or consulting
agreement, or award, or amend the terms of, any bonus, equity incentive, or
other compensation or severance program or arrangement of the Corporation.
 
5.4  Organization and Transition.
 
The Corporation will use commercially reasonable efforts consistent with sound
business judgment to preserve intact its present business or organization, to
retain the services of its present employees, to preserve its relationships with
customers, subscribers, advertisers, sponsors, suppliers and others having
business relationships with it and to maintain the goodwill enjoyed within the
markets served by the Business.  Seller agrees to cause the Corporation to
deliver to Buyer all information reasonably requested by Buyer with respect to
the Corporation, except to the extent that it may be restricted from doing so by
applicable law.  
 
5.5  Corporate Matters.
 
(a)  Without the prior written consent of Buyer, Seller will not permit the
Corporation to: (a) amend its Certificate of Incorporation or Bylaws; (b) issue
any additional shares of its capital stock; (c) issue or create any warrants,
obligations, subscriptions, options, convertible securities or other commitments
for the issuance of transfer of shares of its capital stock; (d) declare or pay
any dividend on or make any distribution in respect of its capital stock,;
(e) directly or indirectly purchase, redeem, or otherwise acquire any shares of
its capital stock; (f) enter into any new Trade Agreements; or (g) agree to do
any of the foregoing acts.
 
5.6  Further Assurances.
 
From time to time following the Closing Date and without further consideration,
Seller will: (a) immediately deliver to the Corporation any cash or other
property that Seller may receive in respect of the Business or on behalf of the
Corporation (whether attributable to periods before or after the Closing Date)
to which Seller would not be personally entitled hereunder; and (b) at the
request of Buyer, execute and deliver to Buyer such other instruments of
conveyance and transfer as Buyer may reasonably request or as may be otherwise
necessary to more effectively convey and transfer to, and vest in, Buyer and put
Buyer in possession of, any part of the Acquisition Shares or the Assets.  In
the case of any agreement, contract, lease, easement or other commitment which
cannot be transferred effectively without the consent of a third-party, whose
consent has not been obtained prior to Closing, Seller will cooperate with Buyer
at Buyer’s request in trying to promptly obtain such consent.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
5.7  338(h)(10) Election.
 
Upon Buyer’s request, Buyer and Seller agree to make a timely election under
Section 338(h)(10) of the Code and the regulations promulgated thereunder with
respect to the transactions contemplated hereunder.  As such, the parties agree
to take all necessary and reasonable actions to assist each other in making the
338(h)(10) election.  The allocation of the Purchase Price as set forth on IRS
Form 8023 shall be consistent with the allocation of the Purchase Price
described in Schedule 5.7, as may be adjusted at the Closing Date.
 
5.8  Counsel Fees.
 
The fees and expenses of counsel incurred by the Corporation and/or Seller in
connection with this Agreement and the transactions contemplated herein will be
paid by the Corporation on or prior to the Closing Date.
 
5.9  Cooperation Concerning Tax Matters.
 
Buyer shall not, without Seller’s  prior written consent, file any amended tax
returns or otherwise take any position with the Internal Revenue Service, the
State of New Jersey or any other taxing authority on behalf of the Corporation
that is adverse to Seller with respect to any tax period ending on or before the
Closing Date, unless Buyer reasonably believes that such amended tax return or
position is required under applicable law.  Buyer and Seller shall cooperate
fully, and Buyer and Seller shall cause the Corporation to cooperate fully, as
and to the extent reasonably requested by the other party hereto, in connection
with the filing of the Corporation’s tax returns and any audit, litigation or
other proceeding with respect to taxes.  Such cooperation shall include the
retention and (upon the other party’s reasonable request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis (which does interfere with the Corporation’s normal business
operations) to provide additional information and explanation of any material
provided hereunder.  Buyer and Seller agree to retain all books and records with
respect to tax matters pertinent to the Corporation relating to any tax period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective tax periods, and to abide by all record retention
agreements entered into with any taxing authority.
 
5.10  Covenants of Buyer.
 
(a)           So long as Buyer controls the Corporation, Buyer shall cause the
Corporation to maintain, for six (6) years after the Closing Date, the rights of
officers and directors to indemnification for acts and omissions occurring prior
to the Closing substantially as they existed prior to Closing (absent any
changes in applicable laws).
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(b)           Prior to the Closing, neither Buyer nor any affiliate of Buyer
shall take any action or omit to take any action that is designed to prevent
Buyer from consummating the transactions contemplated by this Agreement.
 
(c)           Prior to the Closing, Buyer shall promptly notify Seller in the
event of any material and adverse development with respect to Buyer’s ability to
finance the transactions contemplated herein.
 
5.11           Supplementing Disclosure Schedules.
 
From time to time before the Closing Date, as necessary, Seller may, with the
consent of Buyer, supplement or amend any schedules provided for in this
Agreement (i) to the extent that any matter arose after the date hereof which,
if existing or occurring at or prior to the date of this Agreement, would have
been required to be set forth or described in any such schedule, or (ii) if it
becomes necessary to correct any information in any such schedules which has
become inaccurate in any material respect.
 
5.12           Consents and Assignments.
 
Seller and Buyer shall each use commercially reasonable efforts to secure, prior
to the Closing, the consents referenced on Schedule 3.4 attached hereto.
 
6.  CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
On or prior to the Closing Date, Seller will have satisfied each of the
following conditions (unless Buyer waives any such condition at the Closing):
 
6.1  Covenants and Warranties.
 
Each of the representations and warranties of Seller set forth in this Agreement
that is qualified by materiality shall be true and correct at and as of the
Closing Date, and each of such representations and warranties that is not so
qualified shall be true and correct in all material respects at and as of the
Closing Date, as if made at and as of the Closing Date, in each case except as
contemplated by this Agreement, and Seller shall have duly performed or complied
with, in all material respects, all of the covenants, obligations and conditions
to be performed or complied with by them under the terms of this Agreement on or
prior to or at the Closing.
 
6.2  No Restraint or Litigation.
 
No action, suit or proceeding will be pending or, to Seller’s knowledge,
threatened by any third-party (excluding Buyer and any affiliate of Buyer) or
governmental or regulatory agency to restrain, prohibit or otherwise challenge
the legality or validity of these transactions or the transfer of the
Acquisition Shares.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
6.3  Adverse Change.
 
A Corporation Material Adverse Effect has not occurred since December 31, 2006.
 
6.4  Documents, Certificates and Other Items.
 
Seller will have delivered or caused to be delivered to Buyer:
 
(a)  duly issued certificates for all of the Acquisition Shares, together with
any required transfer stamps or taxes paid and attached thereto;
 
(b)  a certificate of the Secretary of the Corporation, dated as of the Closing
Date, certifying as to: (i) the copy of the Certificate of Incorporation of the
Corporation, as in effect immediately prior to the Closing Date, certified by
the New Jersey Division of Revenue, Certification and Status Unit; and (ii) the
bylaws of the Corporation, as in effect on the Closing Date;
 
(c)  minute books, stock certificate and transfer books, corporate seal and
other corporate records of the Corporation;
 
(d)  the Line of Credit Agreement, the Put and Call Agreement, and Employment
Agreement, each duly executed;
 
(e)  evidence reasonably acceptable to Buyer that there are no tax liens of
record against the Corporation;
 
(f)  omitted;  
 
(g)  all other documents and instruments required under this Agreement; and
 
(h)  all other documents and instruments reasonably requested by Buyer in
connection with the consummation of these transactions.


7.  CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
On or prior to the Closing Date, Buyer will have satisfied each of the following
conditions (unless the Seller Representative waives any such condition at the
Closing):
 
7.1  Covenants and Warranties.
 
Each of the representations and warranties of Buyer set forth in this Agreement
that is qualified by materiality shall be true and correct at and as of the
Closing Date, and each of such representations and warranties that is not so
qualified shall be true and correct in all material respects at and as of the
Closing Date, as if made at and as of the Closing Date, in each case except as
contemplated by this Agreement, and Buyer shall have duly performed or complied
with, in all material respects, all of the covenants, obligations and conditions
to be performed or complied with by it under the terms of this Agreement on or
prior to or at the Closing.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
7.2  Delivery of Purchase Price.
 
Buyer will have delivered at the Closing such portion of the Purchase Price (as
adjusted in accordance with the terms of this Agreement) as is required to be
delivered at the Closing in accordance with the terms of this Agreement to
Seller.
 
7.3  Documents, Certificates and Other Items.
 
Buyer will have delivered or caused to be delivered to Seller:
 
(a)  the Line of Credit Agreement, the Buyer Promissory Note, and the Put and
Call Agreement, each duly executed; and
 
(b)  all other documents and instruments reasonably required by Seller in
connection with the consummation of these transactions.
 
7.4  No Restraint or Litigation.
 
No action, suit or proceeding will be pending or, to Buyer’s knowledge,
threatened by any third-party (excluding Seller and any affiliate of Seller) or
governmental or regulatory agency to restrain, prohibit or otherwise challenge
the legality or validity of these transactions or the transfer of the Stock.
 
8.  INDEMNIFICATION
 
8.1  Indemnification by Seller and Buyer.
 
(a)  Seller will indemnify, hold harmless, defend and bear all reasonable costs
of defending Buyer, together with its successors and permitted assigns, from,
against and with respect to any and all damage, loss, deficiency, expense
(including any reasonable fees and expenses of attorneys and other appropriate
professionals), action, suit, proceeding, demand, assessment or judgment
(collectively, “Damages”) to or against Buyer arising out of or in connection
with:
 
(i)  all Damages incurred by or accrued against Seller (with respect to the
Business) or the Corporation on or prior to the Closing Date, or arising out of
the business activities of Seller (with respect to the Business) or the
Corporation on or prior to the Closing Date, whether or not disclosed to Buyer
in this Agreement or the disclosure schedules attached hereto (collectively,
“Pre-Closing Claims”); and
 
(ii)  any breach or violation of, or nonperformance by, Seller of any of his or
her representations, warranties, covenants or agreements contained in this
Agreement or in any document, certificate or schedule incorporated by reference
herein.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)  Buyer will indemnify, hold harmless, defend and bear all reasonable costs
of defending Seller, together with their heirs and permitted assigns, from,
against and with respect to any and all Damages to or against Seller arising out
of or in connection with:
 
(i)  all Damages incurred by or accrued against Buyer or the Corporation after
the Closing Date (other than Pre-Closing Claims); and
 
(ii)  any breach or violation of, or nonperformance by, Buyer of any of its
representations, warranties, covenants or agreements contained in this Agreement
or in any document, certificate or schedule required to be furnished pursuant to
this Agreement.
 
8.2  Notice of Claims.
 
If any claim is made by or against a party which, if sustained, would give rise
to a liability of the other party hereunder, that party (the “Claiming Party”)
will promptly cause notice of the claim to be delivered to the other party (the
“Indemnifying Party”) and will afford the Indemnifying Party and its counsel, at
the Indemnifying Party’s sole expense, the opportunity to defend or settle the
claim (and, with respect to claims made by third parties, the Claiming Party
will have the right to participate with counsel of its choice and at its sole
expense).  Any notice of a claim will state, with reasonable specification, the
alleged basis for the claim and the amount of liability asserted by or against
the other party by reason of the claim. If such notice is not given, it will not
release the Indemnifying Party, in whole or in part, from its obligations under
this Article 8, except to the extent that the Indemnifying Party’s ability to
defend against such claim is actually prejudiced thereby.  Alternatively, if
notice is given and the Indemnifying Party fails to assume the defense of the
claim within ten (10) days thereof, the claim may be defended, compromised or
settled by the Claiming Party without the consent of the Indemnifying Party and
the Indemnifying Party will remain liable under this Article 8.  The Claiming
Party and the Indemnifying Party will render to each other such assistance as
may reasonably be required of each other in order to insure proper and adequate
defense of any claim.  The Claiming Party shall provide the Indemnifying Party
with reasonable access to its books and records for the purpose of allowing the
Indemnifying Party a reasonable opportunity to verify any such claim for
Damages.  The Claiming Party and the Indemnifying Party shall negotiate in good
faith regarding the resolution of any disputed claims for Damages.  Promptly
following the final determination of the amount of any Damages claimed by the
Claiming Party, such Damages shall be paid by the Indemnifying Party to the
Claiming Party by wire transfer, check made payable to the order of the Claiming
Party, or set off by the Claiming Party against obligations payable to the
Indemnifying party, in each case, without interest, but subject to the
limitations of liability set forth in Section 8.4.
 
8.3  Survival of Obligations.
 
The representations, warranties, covenants and agreements of Seller and Buyer
contained in this Agreement or in any exhibit, schedule, statement, report,
certificate or other document or instrument required to be delivered pursuant to
this Agreement shall survive the Closing and all transactions consummated
hereunder (except with respect to the conditions precedent to the Closing set
forth in Sections 5 and 6 above, each of which shall either be satisfied in full
or waived by the party entitled to the benefit thereof), but shall expire and
terminate six (6)  months from the Closing Date, except for (i) those
representations, warranties, covenants and agreements contained in this
Agreement relating to taxes and environmental matters, which shall continue for
the applicable statutes of limitations (collectively, “Tax and Environmental
Representations”); and (ii) those representations, warranties, covenants and
agreements relating to Seller’s title to, and ownership of, the Acquisition
Shares (including but not limited to representations as to obligations of the
Corporation to Sean Murphy) which shall survive the Closing and never expire
(collectively, “Stock Ownership Representations”).
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
8.4  Limitations of Liability.
 
(a)  Except for claims for indemnification made hereunder (“Claims”) relating to
Tax and Environmental Representations and/or Stock Ownership Representations,
Seller shall not be liable for any amounts unless and until the total amount of
such Claims exceeds $10,000.00 in the aggregate (the “Materiality Threshold”);
provided, however, that once the Materiality Threshold is reached, Buyer shall
have recourse back to the first dollar of the Materiality Threshold.  Except for
Claims arising from Tax and Environmental Representations and Stock Ownership
Representations, Seller’s aggregate liability hereunder shall not exceed the
Purchase Price actually paid to Seller.
 
                      (b)           With respect to Claims that are covered by
insurance, Buyer shall, before proceeding against Seller for Damages, first use
commercially reasonable efforts to recover such Damages by proceeding against
the applicable insurance policy or policies.


(c)           The provisions of this Article 8 shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any inaccuracy in any representation or the
breach of any warranty made by Buyer or Seller in this Agreement.


 
9.  TERMINATION
 
9.1  Termination.
 
This Agreement may be terminated at any time prior to the Closing as follows:
 
(a)  by mutual written consent of Seller and Buyer;
 
(b)  by either Seller or Buyer if the other party hereto shall breach in any
material respect any of its representations, warranties or obligations contained
in this Agreement; provided, that such breach is not cured in all material
respects within a thirty-day period commencing on the date written notice of
such breach is received by the breaching party;
 
(c)  by Buyer, in the event that the conditions to its obligations set forth in
Article 6 hereof have not been satisfied in all material respects or waived;
 
(d)  by Seller, in the event that the conditions to its obligations set forth in
Article 7 hereof have not been satisfied in all material respects or waived; and
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
(e)  by either party if the transactions contemplated by this Agreement shall
not have been consummated on or before August 15, 2007 (or such later date as
may be agreed upon in writing by the parties hereto).
 
9.2  Effect of Termination.  If this Agreement is terminated pursuant to Section
9.1 hereof, all rights and obligations of Seller and Buyer hereunder shall
terminate and no party shall have any liability to the other party, except for
obligations of the parties hereto in Sections 10.1 and 10.8, in each case which
shall survive the termination of this Agreement, and except nothing herein will
relieve any party from liability for any breach of any representation, warranty,
agreement or covenant contained herein prior to such termination.
 
10.   GENERAL PROVISIONS
 
10.1  Confidentiality.
 
Buyer and Seller agree that they will treat in confidence all documents,
materials and other information which they have obtained regarding the other
party during the course of the negotiations leading to the consummation of these
transactions, the investigation provided for herein and the preparation of this
Agreement and other related documents.  In the event these transactions are not
consummated, all copies of non-public documents and material which have been
furnished in connection with these transactions will be promptly returned to the
party furnishing such documents and material, will continue to be treated as
confidential information and will not be used for the benefit of the party who
returned such confidential information.
 
10.2  Governing Law.
 
This Agreement and all matters arising herefrom will be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey,
without regard to its conflicts of law provisions.
 
10.3  Notices.
 
All notices or other communications required or permitted hereunder will be in
writing and will be deemed given or delivered when delivered personally, by
registered or certified mail, by legible facsimile transmission or by overnight
courier (fare prepaid) addressed as follows:
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
If to Buyer, to:
 
Bedminster National Corp.
90 Washington Valley Road
Bedminster, NJ  07921
 
Attn: Paul Patrizio, President
 
If to Seller to:
 
Metropolitan Computing Corporation.
6 Great Meadow Lane
East Hanover , New Jersey 07936
Attn: Michael Levin
with a copy to:
 
Robert D Frawley
64 Maple Avenue
Morristown, NJ 07960
 
 
 
With a copy to:
 
Roger J. Desiderio, Esq.
Bendit Weinstock, P.A.
80 Main Street
West Orange, NJ 07052

 
Notice will be deemed received the same day (when delivered personally), five
(5) days after mailing (when sent by registered or certified mail) and the next
business day (when delivered by recognized overnight courier).  Any party to
this Agreement may change its address to which all communications and notices
may be sent by addressing notices of such change in the manner provided.


10.4  Assignment.
 
This Agreement may not be assigned by Seller without the prior written consent
of Buyer.  Buyer will have the right to assign this Agreement and the rights and
obligations hereunder to its subsidiaries, affiliates, successors and assigns
without the prior written consent of Seller; provided, however, that (i) Buyer
notifies Seller in writing prior to any such assignment and (ii) notwithstanding
such assignment Buyer remains jointly and severally liable for the obligations
of Buyer hereunder.  This Agreement is nonrecourse to the shareholders of Buyer.
 
10.5  Entire Agreement; Amendments.
 
This Agreement is an integrated document, contains the entire agreement between
the parties, wholly cancels, terminates and supersedes any and all previous
and/or contemporaneous oral agreements, negotiations, commitments and writings
of the parties with respect to such subject matter.  The only representations
and warranties made by any party to this Agreement to the other(s) are those
representations and warranties contained in this Agreement.  No change,
modification, extension, termination, notice of termination, discharge,
abandonment or waiver of this Agreement or any of its provisions, nor any
representation, promise or condition relating to this Agreement, will be binding
upon any party unless made in writing and signed by such party.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
10.6  Interpretation.
 
Article titles and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of any of the provisions of this Agreement.  All references to
Sections and subsections contained in this Agreement refer to the Sections and
subsections of this Agreement.  All references to Schedules or Exhibits
contained in this Agreement are references to the Schedules or Exhibits
described on the list immediately following the signature page hereto.   All
references to the words “include” or “including” mean “including without
limitation.”  Any and all Schedules, Exhibits, statements, reports, certificates
or other documents or instruments referred to in or attached to this Agreement,
including the “Background” portion of this Agreement, are incorporated by
reference as though fully set forth at the point referred to in this
Agreement.  There will be no presumption against any party on the ground that
such party was responsible for preparing this Agreement or any part of it.  Any
representation or warranty of a party based upon the “knowledge” or similar
words meansthe actual knowledge of such party after diligent inquiry.  All
pronouns and any variations thereof will be deemed to refer to the masculine,
feminine, neuter, singular or plural as the context may require.
 
10.7  Waivers.
 
Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or parties entitled to the benefit
thereof, but any such waiver must be in writing and must comply with the notice
provisions contained in Section 10.3.  The failure of any party to enforce at
any time any provision of this Agreement will not be construed to be a waiver of
such provision, nor in any way to affect the validity of this Agreement or any
part of it or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement will be held to constitute
a waiver of any other or subsequent breach.
 
10.8  Expenses.
 
Except as otherwise provided herein, including but not limited to Section 5.8,
Buyer and Seller will each pay all costs and expenses incident to its
negotiation and preparation of this Agreement and to its performance and
compliance with all agreements and conditions on its part to be performed or
complied with, including the fees, expenses and disbursements of its counsel and
accountants.
 
10.9  Partial Invalidity.
 
Wherever possible, each provision will be interpreted in such manner as to be
effective and valid under applicable law, but in case any one or more of these
provisions will, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability will not affect
any other provisions of this Agreement, and this Agreement will be construed as
if such invalid, illegal or unenforceable provision or provisions had never been
contained herein, unless the deletion of such provision or provisions would
result in such a material change as to cause the completion of these
transactions to be unreasonable.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
10.10  Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which will
be considered an original instrument and all of which together will be
considered one and the same agreement, and will become effective when
counterparts, which together contain the signatures of each party, will have
been delivered to Buyer and Seller.  Delivery of executed signature pages by
facsimile transmission will constitute effective and binding execution and
delivery of this Agreement.
 
10.11  Third-Party Beneficiaries.
 
This Agreement will not confer any rights or remedies upon any person other than
the parties to this Agreement and their respective successors and permitted
assigns.
 
10.12  Failure to Close.
 
Should Buyer improperly fail to close the sale and purchase of the Acquisition
Shares hereunder on the Closing Date, Seller may seek to recover actual damages
occasioned by Buyer’s breach.  Should Seller improperly fail to close the sale
and purchase contemplated herein, Buyer, in its sole discretion, may (i) pursue
consummation with Seller of the transactions contemplated herein by an action
for specific performance, or (ii) elect not to pursue consummation of the
transaction hereunder but seek to recover actual damages occasioned by Seller’s
breach.
 
10.13  Failure of Conditions Precedent.
 
Neither party shall be obligated to close the sale and purchase of the Stock
hereunder until such time as the conditions  precedent to its obligations have
been fulfilled by the other parties hereto (or such conditions have been waived
by the receiving party).
 
10.14  Public Announcement.
 
Prior to the Closing, except as may be required by applicable law, neither Buyer
nor Seller shall issue any press release or otherwise publicly disclose this
Agreement or the transactions contemplated hereby or any dealings between or
among the parties in connection with the subject matter hereof without the prior
approval of the other.  As part of the Closing, the Buyer and the Seller
Representative shall mutually agree upon the specific language of a press
release or other public disclosure.  No party shall disclose the Purchase Price,
whether prior to, on or after the Closing Date, except as may be required by
applicable law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
 
SIGNATURES FOLLOW IMMEDIATELY]
 


 
-28-

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
                              BEDMINSTER NATIONAL CORP.




                                                                By:   ____________________________________                                                                     
                                                                      Paul;
Patrizio, President






                                                                  METROPOLITAN
COMPUTING  CORPORATION




                                                                  By:
___________________________________
                       Michael Levin, President






                                                                MICHAEL LEVIN


                                                __________________________________                

                                                                Individually









